Third District Court of Appeal
                               State of Florida

                        Opinion filed August 10, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D22-376
                        Lower Tribunal No. 20-2294
                           ________________


                            Manuel Fernandez,
                               Appellant,

                                     vs.

                        CALLSAL, LLC, etc., et al.,
                              Appellees.


     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, Lourdes Simon, Judge.

      Mesa Litigation & Legal Consulting, P.A., and Carlos A. Mesa, for
appellant.

     No Appearance, for appellees.


Before EMAS, SCALES and HENDON, JJ.

     PER CURIAM.

     Affirmed.